Opinion by
Kephart, J.,
A surety on a bond, given to secure the discharge of an insolvent, under the Act of June 4,1901, P. L. 404, should not be held liable beyond the precise terms of his undertaking, and it should not be extended by implication or intendment. It is limited by the condition of the bond. Under the insolvent Act of 1836, the bond should conform to the essential requirements of the act: McKee v. Stannard, 14 S. & R. 379. And this is so with respect to the Act of 1901.
The bond in this case was not in the form as provided by the act of assembly, and its condition was absolutely *231unenforceable. Its terms disclose no promise to pay money. The formal words of a bond for the payment of money, required by the act and at common law, were omitted, and it was given for the use of the plaintiff, while the act requires that “recovery may lie had thereon by the assignee for the benefit of all creditors of the insolvent.” The condition of the bond that in case the defendant there named should not comply with the decree of the court and the act of assembly, the surety “would undertake to do it for him,” merely emphasizes its absurdity, inasmuch as the defendant was directed to un-. dergo imprisonment for sixty days. It could not be considered a bond given under the Act of 1836, and if the attempt was to enforce collection under that act, it would be of no avail: Mankey v. Stocking, 213 Pa. 299.
The assignments of error are overruled, and the judgment of the court below is affirmed.